Case 1:20-cv-23081-CMA Document 7 Entered on FLSD Docket 08/10/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 1:20-CV-23081-CMA

 Africa Growth Corporation,

        Plaintiff,

 v.

 Republic of Angola,

       Defendant.
 _____________________________________/

                         CORPORATE DISCLOSURE STATEMENT
                       AND CERTIFICATE OF INTERESTED PARTIES

        Plaintiff Africa Growth Corporation (“AFGC”), a publicly-traded, U.S. shareholder-

 owned Nevada corporation, pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, hereby

 submits its Corporate Disclosure Statement and Certificate of Interested Parties.

        1.      Plaintiff AFGC hereby certifies that there are no parent corporations and/or

 publicly held corporations owning 10 percent or more of its stock.

        2.      AFGC identifies the following interested parties, which are persons, associated

 persons, firms, partnerships or corporations that have a financial interest in the outcome of this

 case, including all subsidiaries, conglomerates, affiliates, parent corporations, and other

 identifiable legal entities related to AFGC:

                     a. Africa International Capital Ltd., a British Virgin Islands company;

                     b. ADV Holding Ltd., a British Virgin Islands company;
Case 1:20-cv-23081-CMA Document 7 Entered on FLSD Docket 08/10/2020 Page 2 of 2



 Dated: August 10, 2020

                                       Respectfully submitted,

                                       SHUTTS & BOWEN LLP
                                       200 S. Biscayne Boulevard, Suite 4100
                                       Miami, Florida 33131
                                       Tel.: (305) 358-6300
                                       Fax: (305) 381-9982

                                       By: /s/ Harold E. Patricoff
                                            Harold E. Patricoff
                                            Fla. Bar No. 508357
                                            hpatricoff@shutts.com
                                            Kristin Drecktrah Paz
                                            Fla. Bar No. 91026
                                            kpaz@shutts.com
                                            Aleksey Shtivelman
                                            Fla. Bar No. 099159
                                            ashtivelman@shutts.com
                                            Counsel for Plaintiff Africa Growth
                                            Corporation




                                       2
